Pee Ctteiam,
It is contended that the provisions of the Act of April 23, 1903, P. L. 285 were intended to apply only to public or quasi public corporations, and that the appellant is not such a corporation. But we see no occasion or justification for going outside the unambiguous words of the act in search of a construction that would exclude from its operation a class of institutions that are as plainly within the reason of the enactment, and the mischief to be remedied, as any others that can be mentioned. The contract in question was made in March, 1906, for which fiscal year, as well as the year following, an appropriation of state money had been made, to be distributed equally among the thirteen normal schools, the appellant being one of them. See Act of May 11, 1905, P. L. 557. It was conceded in the argument, and is a matter of common knowledge, that it is customary for the state legislature to appropriate funds from the state treasury in aid of such schools, and it appears from the appropriation act of 1905, as well as by the admission of the case stated, fairly interpreted, that the appellant was enjoying the benefit of an appropriation for the particular year. There is no room for doubt that at the time the contract was made the appellant was an institution receiving state money from legislative appropriations, within the true intent and meaning of the act of 1903. The remaining questions raised in the argument relate to the constitutionality of the act. These are adequately discussed in tfie clear and satisfactory opinion of the learned judge specially presiding below, in which we concur.
Judgment affirmed.